Exhibit 10.2

CONVERTIBLE PROMISSORY NOTE

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 

$200,000.00

FOR VALUE RECEIVED, Comprehensive Care Corporation, a Delaware corporation (the
“Company”), promises to Harry Ross, an individual (the “Holder”), the principal
sum of $200,000.00 on the Maturity Date (as defined below) and to pay interest
on the principal sum outstanding monthly in arrears at the rate of 8.50% per
annum, accruing from the date of issuance and delivery of this Note (the “Issue
Date”), to the date payment in full of the principal sum has been made or duly
provided for (whether before or after the Maturity Date).

This Note is being issued pursuant to the terms of the Purchase Agreement of
even date herewith (the “Purchase Agreement”), to which the Company and the
Holder are parties. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Purchase Agreement.

This Note is subject to the following additional provisions:

1. The term “Maturity Date” means August 31, 2011.

2. This Note may be prepaid in whole or in part at any time prior to the
Maturity Date, without penalty. Any payment shall be applied as provided in
Section 3.

3. Any payment made on account of the Note shall be applied in the following
order of priority: (a) first, to any amounts due hereunder other than principal
and accrued interest, (b) then, to accrued interest through and including the
date of payment, and (c) then, to principal of this Note.

4. All payments contemplated hereby to be made in cash shall be made in
immediately available good funds of United States of America currency by check
or wire transfer to an account designated by the Holder.

5. Conversion.

a) Voluntary Conversion. At any time after the Issue Date until this Note is no
longer outstanding, this Note shall be convertible into shares of Common Stock
at the option of the Holder, in whole or in part, at any time and from time to
time. The Holder shall effect conversions by delivering to the Company a notice
of conversion (“Notice of Conversion”), specifying therein the principal amount
of Notes to be converted and the date on which such

 

Page 1



--------------------------------------------------------------------------------

b) conversion is to be effected (“Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is provided hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender Notes to the
Company unless the entire principal amount of this Note plus all accrued and
unpaid interest thereon has been so converted. Conversions hereunder shall have
the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion. The Holder and the Company shall
maintain records showing the principal amount converted and the date of such
conversions. The Company shall deliver any objection to any Notice of Conversion
within five business days of receipt of such notice. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note may be less than
the amount stated on the face hereof. However, at the Company’s request, the
Holder shall surrender the Note to the Company within five business days
following such request so that a new Note reflecting the correct principal
amount may be issued to Holder.

c) Conversion Price. Subject to adjustment as provided for in Section 7, the
initial conversion price in effect on any Conversion Date shall be $0.25 per
share of common stock of Company.

d) Mechanics of Conversion

i. Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
shares of Common Stock issuable upon a conversion hereunder (“Conversion
Shares”) shall be determined by the quotient obtained by dividing (x) the
outstanding principal amount of this Note to be converted by (y) the Conversion
Price.

ii. Delivery of Certificate Upon Conversion. Not later than five business days
after any Conversion Date, the Company will deliver to the Holder a certificate
or certificates representing the Conversion Shares for the number of shares of
common stock being acquired upon the conversion (including, if so elected by
Holder, shares of common stock representing the payment of accrued interest).

iii. Failure to Deliver Certificates. If in the case of any Notice of Conversion
such certificate or certificates are not delivered to or as directed by the
applicable Holder by the fifth business day after a Conversion Date, the Holder
shall be entitled by written notice to the Company at any time on or before its
receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Company shall immediately return the certificates
representing the principal amount of Notes tendered for conversion.

iv. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of common stock solely for the purpose of issuance upon
conversion of the Note as herein provided, free from preemptive rights or any
other actual contingent purchase rights of persons other than the Holders, not
less than such number of shares of the common stock as shall be issuable (taking
into account the adjustments of Section 7) upon the conversion of the
outstanding principal amount of the Note and payment of interest hereunder. The
Company covenants that all Conversion Shares shall, upon issue, be duly and
validly authorized, issued, fully paid, and non-assessable.

 

Page 2



--------------------------------------------------------------------------------

v. Fractional Shares. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of common
stock. Any final fraction of a share shall be rounded to the nearest whole share
of common stock.

vi. Transfer Taxes. The issuance of certificates for Conversion Shares shall be
made without charge to the Holder for any documentary stamp or similar taxes
that may be payable in respect of the issue or delivery of such certificate,
provided that the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issuance and delivery of any
such certificate upon conversion in a name other than that of the Holder and the
Company shall not be required to issue or deliver such certificates unless or
until the person or persons requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.

7. Adjustment for Stock Dividends and Stock Splits. If the Company, at any time
while the Note is outstanding: (i) shall pay a stock dividend or otherwise make
a distribution or distributions on shares of its common stock or any other
equity or equity equivalent securities payable in shares of common stock (which,
for avoidance of doubt, shall not include any Conversion Shares), (ii) subdivide
outstanding shares of common stock into a larger number of shares, (iii) combine
(including by way of reverse stock split) outstanding shares of common stock
into a smaller number of shares, or (iv) issue by reclassification of shares of
the common stock any shares of capital stock of the Company, then the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of common stock (excluding treasury shares, if any) outstanding
before such event and of which the denominator shall be the number of shares of
common stock outstanding after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

8. Investment Intent. The Holder of the Note, by acceptance hereof, agrees that
this Note is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Note except under circumstances which will not
result in a violation of the Securities Act of 1933, as amended, or any
applicable state Blue Sky securities laws, or foreign laws or similar laws
relating to the sale of securities.

9. Choice of Law. This Note shall be governed by and construed in accordance
with the laws of the State of Delaware. To the extent determined by the court,
the Company shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under any of this Note.

10. Waiver of Jury Trial. The Company and the Holder hereby waive a trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other in respect of any matter arising out of or in
connection with this Note.

 

Page 3



--------------------------------------------------------------------------------

11. Events of Default. The following shall constitute an “Event of Default”:

 

  a. The Company shall default in the payment of this Note, and fail to cure
such default within ten business days following written notice thereof;

 

  b. The Company shall (i) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (ii) apply for or consent to the
appointment of a trustee, liquidator or receiver for all or substantially all of
its property or business;

 

  c. A trustee, liquidator or receiver shall be appointed for the Company or for
all or substantially all of its property or business without its consent;

 

  d. Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of all or
substantially all of the property or assets of the Company; or

 

  e. Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by the Company.

12. Effect of Default. If an Event of Default shall have occurred and be
continuing, then unless such Event of Default shall have been cured or waived in
writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder’s discretion,
the Holder may upon ten days written notice declare this Note in default,
without presentment, demand or protest, all of which are hereby expressly
waived, and interest shall accrue on the total amount due (the “Default Amount”)
on the date of the Event of Default (the “Default Date”) at the rate of 15% per
annum or the maximum rate allowed by law, whichever is lower, from the Default
Date until the date payment is made, and the Holder may immediately enforce any
and all of the Holder’s rights and remedies provided herein or any other rights
or remedies afforded by law.

13. Savings Clause. In the event for any reason, any payment by or act of the
Company or the Holder shall result in payment of interest which would exceed the
limit authorized by or be in violation of the law of the jurisdiction applicable
to this Note, then ipso facto the obligation of the Company to pay interest or
perform such act or requirement shall be reduced to the limit authorized under
such law, so that in no event shall the Company be obligated to pay any such
interest, perform any such act or be bound by any requirement which would result
in the payment of interest in excess of the limit so authorized. In the event
any payment by or act of the Company shall result in the extraction of a rate of
interest in excess of a sum which is lawfully collectible as interest, then such
amount (to the extent of such excess not returned to the Company) shall, without
further agreement or notice between or by the Company or the Holder, be deemed
applied to the payment of principal, if any, hereunder immediately upon receipt
of such excess funds by the Holder, with the same force and effect as though the
Company had specifically designated such sums to be so applied to principal and
the Holder had agreed to accept such sums as an interest-free prepayment of this
Note. If any part of such excess remains after the principal has been paid in
full, whether by the provisions of the

 

Page 4



--------------------------------------------------------------------------------

preceding sentences of this Section or otherwise, such excess shall be deemed to
be an interest-free loan from the Company to the Holder, which loan shall be
payable immediately upon demand by the Company. The provisions of this Section
shall control every other provision of this Note.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized this 3rd day of September, 2008.

 

COMPREHENSIVE CARE CORPORATION By:  

/s/ Robert J. Landis

  Robert Landis   Chief Financial Officer

 

Page 5